Citation Nr: 1633699	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  07-27 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to August 23, 2005 for service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an April 2015 decision, the Board denied an effective date prior to August 23, 2005, for the grant of service connection for schizophrenia.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated March 2016, the Court vacated the Board's April 2015 denial and remanded the matter to the Board for compliance with the instructions included in the March 2016 Joint Motion for Remand (JMR) by the parties.


FINDINGS OF FACT

1. The address used to mail the Veteran's March 31, 2005 statement of the case was the same address listed in a January 4, 2005 Social Security Administration inquiry.

2. There is no indication a January 27, 2005 letter of appellate rights or the March 31, 2005 statement of the case, both sent to the address listed on the Social Security Administration inquiry, were undeliverable.

3. Correspondence from the claims file indicates the address used to mail the March 31, 2005 statement of the case was the Veteran's correct address for at least eight months following the Social Security Administration inquiry.

4. The first communication from the Veteran to VA that could be interpreted as an intent to file a claim of service connection for schizophrenia following the final December 2003 rating decision was received on August 23, 2005.


CONCLUSION OF LAW

An effective date prior to August 23, 2005, is not warranted for the award of service connection for schizophrenia.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the March 2011 rating decision on appeal granted service connection for schizophrenia and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2014 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an earlier effective date for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated in this decision.  The Board is satisfied that evidentiary development is complete and that VA's duties to notify and assist are met.  The Veteran is not prejudiced by the Board deciding this claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999). 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Here, the Veteran contends that the effective date for his grant of service connection for schizophrenia should be June 2003, the date of his initial claim.  The claim was received by VA on July 7, 2003, and was denied in a December 16, 2003 rating decision.  The Veteran submitted a notice of disagreement, received on January 7, 2004.  A March 31, 2005 statement of the case was mailed to the Veteran; however, he contends he never received it because the RO sent it to the wrong mailing address.  The Court specifically directed the Board to address this contention.

The Veteran's July 2003 claim included an address, henceforth called his "original address."  This was also the address used to send the August 2003 duty to assist letter and the December 2003 rating decision, which he clearly received since he responded with a notice of disagreement, also listing the original address.  Internal correspondence from the Veteran's then representative, dated December 22, 2004, also used this original address.  On January 4, 2005, a Social Security Administration (SSA) inquiry was performed, which listed a different address for the Veteran, hereinafter referred to as the "new address."  A January 26, 2005 request for SSA records was submitted listing the Veteran's old address.  A letter to the Veteran regarding his appellate rights was sent January 27, 2005 to the new address, as was the March 31, 2005 statement of the case in question.  There is no indication these last two correspondences were returned or undeliverable.  Subsequent correspondence, including an August 2005 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22), August 2005 pension claim, and September 2005 letter granting pension benefits used the Veteran's new address.

Here, the Veteran contends he never received the March 31, 2005 statement of the case, as it was sent to the "incorrect" address.  See March 2016 JMR.  Because this new address was the one listed on the January 4, 2005 SSA inquiry, it appears the Veteran's SSA payments were being sent to this address.  While the Veteran never directly notified VA that his address had changed, it is reasonable to infer that he did notify SSA of the correct address in order to receive his payments.  It is also worth noting that this new address was used by the Veteran for at least eight months following the SSA inquiry.

Under the common law mailbox rule, if a letter properly directed is proved to have been either put into the post office or delivered to the postman, it is presumed, from the known course of business in the post office department, that it reached its destination at the regular time, and was received by the person to whom it was addressed.  Rios v. Nicholson, 490 F.3d 928, 930-31 (Fed. Cir. 2007).  Here, there is no indication that mail sent to this new address, to include the statement of the case, was undelivered or returned to sender.  It can be presumed that the statement of the case, sent to the Veteran's new address, reached its destination and was received by the Veteran.  Therefore, the Veteran's claim of entitlement to an effective date prior to August 23, 2005, for the grant of service connection for schizophrenia, based on non-receipt of the statement of the case, must be denied.

Further, there is no other basis on which to grant an earlier effective date.  As discussed in the Board's April 2015 decision, the Veteran did not perfect an appear for the December 2003 rating decision, therefore it became final.  There was no other communication prior to the August 23, 2005 claim for nonservice connected pension benefits, which could be considered a new claim.  The governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C.A. § 5101(a).  The Board is bound by the governing laws and regulations of the VA.  Therefore, the Board finds that there is no basis for an earlier award for the award of service connection for schizophrenia.

In light of the foregoing, the Board finds that an effective prior to August 23, 2005 for service connection for schizophrenia is not warranted, and that the appeal in this matter must be denied.


ORDER

An effective date prior to August 23, 2005 for service connection for schizophrenia is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


